IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                 NO. AP-76,686 & AP-76,687



                       EX PARTE AHMAD RASHEED, Applicant



        ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
 CAUSE NOS. 06-1-22,216-D & 06-1-22,217-D IN THE 377TH DISTRICT COURT
                       FROM VICTORIA COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

deadly conduct and sentenced to forty-five and ten years’ imprisonment, respectively. The Thirteenth

Court of Appeals affirmed his convictions. Rasheed v. State, Nos. 13-07-00456-CR & 13-07-00457-

CR (Tex. App.–Corpus Christi-Edinburg Dec. 30, 2008, no pet.).

       In his second ground, Applicant contends that appellate counsel rendered ineffective

assistance because he failed to timely notify Applicant that his convictions had been affirmed. The
                                                                                                     2

trial court has entered findings of fact and conclusions of law that appellate counsel failed to timely

notify Applicant that his convictions had been affirmed. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant

is entitled to the opportunity to file out-of-time petitions for discretionary review of the judgments

of the Thirteenth Court of Appeals in case numbers 13-07-00456-CR and 13-07-00457-CR that

affirmed his convictions in cause numbers 06-1-22,216-D & 06-1-22,217-D from the 377th District

Court of Victoria County. Applicant shall file his petitions for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.

       Applicant’s remaining claim is dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: November 9, 2011
Do not publish